DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed on May 23, 2022 and the correspondence received through August 19, 2022.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11/341,541 (the ’541 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 1-20 are disclosed by claims 1-20 of the ’541 patent.

Statement Regarding the Prior Art
Claims 1, 12, and 20 recite systems and methods for pruning field weights when performing content selection. These claim include features for receiving a bid request, wherein: the bid request is associated with a request for content associated with a client device; the bid request is indicative of a set of features comprising a first feature associated with a first feature field and a second feature associated with a second feature field; and a first field weight, associated with the first feature field and the second feature field, is pruned via the one or more pruning operations; determining, using the first machine learning model, a plurality of click probabilities associated with a plurality of content items based upon one or more first field weights, of the first machine learning model, associated with the set of features, wherein a first click probability of the plurality of click probabilities is associated with a content item of the plurality of content items and corresponds to a probability of receiving a selection of the content item responsive to presenting the content item via the client device; and selecting, from the plurality of content items, the content item for presentation via the client device based upon the plurality of click probabilities. These models are used to select content for presentation and submit bids in content placement auctions based the analysis performed using the machine learning models.
Haribhaskaran et al. (U.S. Pat. No. 11,004,108 B2) teaches machine learning techniques to predict offsite user interactions based on onsite machine-learned models. Haribhaskaran’s approach uses a first machine-learned model is used that includes a first plurality of features that correspond to entity and campaign attributes. The approach also involves training a second machine-learned model that includes a second plurality of features that includes a particular feature corresponding to predicted entity interaction rates. Thus, output of the first machine-learned model is input to the second machine-learned model. The second machine-learned model includes multiple weights that include a particular weight for the particular feature. A content request is received and a set of campaigns is identified based on an entity identifier associated with the content request. Scores are generated based on the first and second machine-learned models. Based on the scores, a campaign is selected and campaign data associated with the campaign is transmitted over a computer network. However, Haribhaskaran does not explicitly disclose that generating its first machine learning model with a sparse set of field weights associated with feature fields associated with features of the plurality of sets of auction information and that field weights are pruned via one or more pruning operations.
Allouche (U.S. Pub. No. 2019/0251593 A1) teaches techniques for targeted business-to-business advertising campaign generation using an artificial intelligence recommendation engine. The method comprises retrieving historical data on one or more historical experiments; determining, using a prediction engine, a prediction of a goal metric by finding a pattern in a historical metric that influences the goal metric, where the historical metric is included in the historical data; determining, using the prediction engine, correlations between one or more experimental parameters and the goal metric, based on the prediction of the goal metric; training, using the prediction engine, two or more experimental parameter models for the goal metric, based on the correlations between the one or more experimental parameters and the goal metric; generating, using a campaigns engine, one or more new experiments, each associated with the goal metric, and based on the two or more experimental parameter models; and generating, using the campaigns engine, a targeted advising campaign comprising a selected number of the new experiments. However, Allouche does not explicitly disclose that generating its first artificial intelligence recommendation engine using a sparse set of field weights associated with feature fields associated with features of the plurality of sets of auction information and that field weights are pruned via one or more pruning operations.
Johnston, Jr. (U.S. Pub. No. 2020/0019983 A1) teaches techniques for a digital advertising platform with demand path optimization. Its systems include an analytics module to receive and analyze client attributes associated with a website visitor and a requested website to define an analytics event. The analytics module ingests and enriches data within the analytics event and provides it to a machine learning module that generates prediction models for potential bids. A management platform receives the bidding prediction and generates candidate configurations. An optimization module receives the candidate configurations and applies weights and additional features to select a configuration and generate an optimized script for the selected configuration. A deployment module receives the optimized script and delivers the script to the website visitor. However, Johnston, Jr. does not explicitly disclose that generating its first artificial intelligence recommendation engine using a sparse set of field weights associated with feature fields associated with features of the plurality of sets of auction information and that field weights are pruned via one or more pruning operations.
The following references have been cited to further show the state of the art with respect to applying machine learning techniques to computerized advertising auctions:
Bunch et al. (U.S. Pub. No. 2018/0308010 A1) (double-blind machine learning insight interface);
Xu et al. (U.S. Pub. No. 2021/0233119 A1) (using a machine-learned model to personalize content item density);
Sarkhel et al. (U. S. Pub. No. 2021/0150585 A1) (artificial intelligence techniques for bid optimization used for generating dynamic online content);  
Mesbah et al. (“A new sequential classification to assist Ad auction agent in making decisions.” 2010 5th International Symposium on Telecommunications. IEEE, 2010).
The closest art of record, including Haribhaskaran, Allouche, Johnston, Jr., Bunch, Xu, Sarkhel, and Mesbah, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622